As filed with the Securities and Exchange Commission on September 22, 2011 Investment Company Act File Number 811-3955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY New York Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY 10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code: 212-830-5200 Date of fiscal year end: April 30th Date of reporting period: July 31, 2011 Item 1: Schedule of Investments NEW YORK DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS JULY 31, 2011 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt Commercial Paper(2.07%) New York Long Island Power Authority LOC State Street Bank & Trust Company 10/18/11 0.16% P-1 A-1+ Total Tax Exempt Commercial Paper Tax Exempt General Obligation Notes and Bonds (21.06%) City School District of the City of Oneonta,Otsego County, NY GO RAN - Series 2010 (b) 08/12/11 0.98% City School District of the City of Elmira, Chemung County, NY BAN - 2011 Series B 06/15/12 SP-1+ City School District of the City of Elmira, Chemung County, NY BAN - 2011 Series C (b) 01/23/12 Clinton CSD Oneida County, NY RAN 2011(b) 06/20/12 Deposit CSD Broome and Delaware Counties, NY BAN 2011(b) 06/28/12 Enlarged City School District of the City of Watertown, Jefferson County, NY BAN 2011(b) 09/16/11 Evans - Brant (Lake Shore) CSD, Erie County, NY BAN - Series 2010 10/25/11 A-1 Frankfort-Schuyler CSD Herkimer County, NY BAN 2011 (b) 06/22/12 Lafayette CSD Onondaga County, NY RAN, 2011 (b) 06/29/12 Victor CSD, Ontario, Monroe and Wayne Counties, NY BAN - Series 2010 (b) 09/30/11 Village of Port Chester, Westchester County, NY BAN - Series 2011A 02/28/12 MIG-1 West Genesee CSD Onondaga County, NY GO RAN 2011(b) 12/29/11 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c) (81.21%) City of Syracuse Industrial Development Agency Civic Facility RB (Syracuse University Project) - Series 2008A-2 LOC JPMorgan Chase Bank, N.A 12/01/37 0.28% VMIG-1 A-1+ Commonwealth of Puerto Rico Public improvement Refunding Bonds Sub-Series 2003 C-5-2 LOC Barclays Bank PLC 07/01/20 P-1 A-1 County of Monroe, NY IDA RB (Jada Precision Plastics Co., Inc. Project) – Series 1997 (d) LOC Bank of America, N.A. 12/01/13 A-1 Dormitory Authority of the State of New York, University of Rochester RB - Series 2006 A-1 LOC Bank of America, N.A. 07/01/27 VMIG-1 A-1 Dutchess County, NY IDA Civic Facility RB (Marist College Civic Facility Project) – Series 2005A LOC JPMorgan Chase Bank, N.A. 07/01/35 A-1+ Long Island Power Authority Electric System Subordinated RB Series 2-B LOC Bayerische Landesbank A.G. 05/01/33 VMIG-1 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax RB - Series 2008 Subseries 2008 B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Metropolitan Transportation Authority Transportation RB - Series 2005 D-2
